DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the filtered N-ECG signals data" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim as lines 4-8 refer to “filtered ECG signals”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0198969 to Cheng et al. (EFD 8/20/2014) hereinafter referred to as “Cheng”) in view of US Patent Application Publication No. 2010/0185108 to Vullings et al. (herein after referred to as “Vullings”).
Cheng discloses a computer-implemented method (e.g., abstract: system for extracting a fetal heart rate from at least one maternal signal using a computer processor), comprising: receiving, by at least one computer processor, electrocardiogram (ECG) signals data from at least one pair of ECG sensors positioned 
data, by the at least one computer processor, the maternal ECG signal by using 
a subtraction procedure to form corrected ECG signals data (e.g., paragraph [0078]: maternal contributions of the ECG signal are subtracted and compare Fig. 5 (input prior to filtering) and Fig. 6 (output after filtering));  extracting, by the at least one computer processor, raw fetal ECG signals data from the filtered N-ECG signals data from the corrected ECG signals data (e.g., paragraphs [0009]-[0011], and [0045]);  processing, by the at least one computer processor, the raw fetal ECG signals data to improve a signal-to-noise ratio of the raw fetal ECG signals data to form filtered fetal ECG signals data (e.g., paragraph [0109]: high confidence values are assigned to beats found in relatively low-noise segments and lower confidences are assigned to beats found in high-noise signals);  detecting, by the at least one computer processor, fetal heart peaks in the filtered fetal ECG signals data (e.g., abstract: a fetal QRS identifier identifies peaks in the raw fetal ECG buffer);  calculating, by the at least one computer 
	Cheng differs from the claimed invention in that the subtraction procedure is not described as a non-linear subtraction procedure. However, Vullings in a related art: fetal monitoring, teaches that the subtraction of the maternal ECG signals from the combined signals can be non-linear as described in paragraph [0079] of Vullings. Accordingly, one of ordinary skill in the art before the claim invention would have recognized that the subtraction of the maternal ECG signal from the combined (fetal and maternal ECG signal) was well known in the art to achieve accurate results in view of the teachings of Vullings. Consequently, one of ordinary skill in the art would have modified the computer-implemented method of Cheng to subtract the maternal ECG signal by using a non-linear subtraction procedure in view of the teachings of Cheng that such was well known in the art, and the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9,392,952. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application conflicts with claim 8 of the ‘952 patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,572,504. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application conflicts with claims 1 or 7 of the ‘504 patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,039,459 in view of the teachings of US Patent Application Publication No. 2005/0267377 to Marossero et al (hereinafter referred to as “Marossero”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is an obvious variant of claim 7 of the ‘459 patent. The claim of the instant application differs from claim 7 of the ‘459 patent in that the ECG signals are filtered. However, Marossero, in a related art: maternal-fetal monitoring system, teaches filters are applied to signals during and after processing and digital filtering operations are known in the art .   

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/024,408 (reference application) in view of the teachings of Marossero. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is an obvious variant of claim 1 of the ‘408 patent application. The claim of the instant application differs from claim 1 of the ‘408 patent application in that the ECG signals are filtered. However, Marossero, in a related art: maternal-fetal monitoring system, teaches filters are applied to signals during and after processing and digital filtering operations are known in the art to suppress frequency (e.g., abstract and paragraphs [0069]-[0072] of Marossero). In order to improve the ECG signal, one of ordinary skill in the art would have modified the method of the ‘408 patent application to include filtering the ECG signals as taught by Marossero.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 5,042,499 to Frank et al. is directed to noninvasive electrocardiographic methods of real time processing for obtaining and displaying a fetal heart rate where an ECG signal is received, by at least one computer processor, from ECG sensors on an abdomen of a pregnant female (e.g., Fig. 2), detecting and subtracting the maternal ECG via adaptive cancellation of the maternal ECG to provide  fetal ECG signal 23 (Fig. 8); extracting the fetal ECG signals and processing the same to provide an enhanced fetal ECG signal 27 (Fig. 8); and calculating or computing and displaying a fetal heart rate (e.g., Fig. 11).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792